 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIUDMYLA IEGOROVA,                                  No. 2:18-cv-1515-TLN-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    NADIYA TRUSU,
15                        Defendant.
16

17           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 Her

18   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

19   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

20           Determining that plaintiff may proceed in forma pauperis does not complete the required

21   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

22   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

23   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

24   below, plaintiff’s complaint must be dismissed for failure to state a claim.

25           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

26   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 2   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 3   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 4   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 5   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 6   relief above the speculative level on the assumption that all of the complaint’s allegations are
 7   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 8   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 9   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
10           Under this standard, the court must accept as true the allegations of the complaint in
11   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
12   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
13   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
14   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
15   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
16   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
17   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
18           Plaintiff’s complaint consists of vague and disjointed allegations that fail to state a claim
19   upon which relief may be granted. Liberally construed, plaintiff alleges that the manager of her
20   apartment, defendant Nadiya Trush, placed plaintiff’s personal property in the garbage. ECF No.
21   1 at 2. She further alleges that defendant Trush hides illegal immigrants at the apartment complex
22   and supports illegal prostitution. Id. Plaintiff also claims that Trush received money from
23   “selling her son [to] American gay mafia.” Id. Plaintiff purports to brings this action under
24   United States Code §§ 241 and 1113, but she fails to indicate which title of the United States
25   Code she is referencing.2
26           2
               To the extent plaintiff intends to assert claims under 18 U.S.C. §§ 241 and 1113, those
27   criminal statutes do not provide a private right of action. Allen v. Gold Country Casino, 464 F.3d
     1044, 1048 (9th Cir.2006) (affirming the dismissal claims under 18 U.S.C. § 241 because it is a
28   “criminal statute[] that do not give rise to civil liability”); Nguyen v. Ridgewood Sav. Bank, 2015
                                                           2
 1           It is not clear from these allegations what claim plaintiff is attempted to assert.
 2   Accordingly, plaintiff’s complaint must be dismissed for failure to state a claim. Plaintiff is
 3   granted leave to file an amended complaint. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir.
 4   2000) (en banc) (district courts must afford pro se litigants an opportunity to amend to correct any
 5   deficiency in their complaints). Any such complaint must allege a cognizable legal theory and
 6   sufficient facts to in support of that cognizable legal theory. Should plaintiff choose to file an
 7   amended complaint, the amended complaint shall clearly set forth the allegations against
 8   defendant and shall specify a basis for this court’s subject matter jurisdiction. It shall also plead
 9   plaintiff’s claims in “numbered paragraphs, each limited as far as practicable to a single set of
10   circumstances,” as required by Federal Rule of Civil Procedure 10(b), and shall be in double-
11   spaced text on paper that bears line numbers in the left margin, as required by Eastern District of
12   California Local Rules 130(b) and 130(c). Any amended complaint shall also use clear headings
13   to delineate each claim alleged and against which defendant or defendants the claim is alleged, as
14   required by Rule 10(b), and must plead clear facts that support each claim under each header.
15           Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
16   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
17   complete in itself. This is because, as a general rule, an amended complaint supersedes the
18   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
19   plaintiff files an amended complaint, the original no longer serves any function in the case.
20   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
21   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
22   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
23   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
24   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
25   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
26   /////
27
     WL 2354308, at *13 (E.D.N.Y. May 15, 2015) (holding that 18 U.S.C. § 1113 does not provide a
28   private right of action).
                                                  3
 1          Accordingly, IT IS ORDERED that:
 2          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 3          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
 4          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
 5   complaint. The amended complaint must bear the docket number assigned to this case and must
 6   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
 7   accordance with this order will result in a recommendation this action be dismissed.
 8   DATED: February 27, 2019.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
